[dewyngaertemploymentagre001.jpg]
Employment Agreement This Employment Agreement (the “Agreement”) is made and
entered into as of June 1, 2018 effective January 1, 2018 by and among Heidi S.
DeWyngaert (the “Executive”) on the one side, and Bankwell Financial Group,
Inc., a Connecticut bank holding company (the “Company”) and its wholly-owned
bank subsidiary, Bankwell Bank (the "Bank") on the other. Unless a distinction
is appropriate, the term "Company" in this Agreement shall include the Bank.
WHEREAS Company desires to continue to employ the Executive on the terms and
conditions set forth herein; and WHEREAS, the Executive desires to be employed
by the Company on such terms and conditions. NOW, THEREFORE, in consideration of
the mutual covenants, promises and obligations set forth herein, the parties
agree as follows: 1. Term. The Executive’s employment shall be effective as of
January 1, 2018 (the “Effective Date”) and shall continue until December 31,
2019, unless terminated earlier pursuant to Section 5 of this Agreement. The
period during which the Executive is employed by the Company hereunder including
any renewal term is hereinafter referred to as the “Employment Term.” The
Company shall notify the Executive no later than October 1, 2018 if it wishes to
extend the Employment Term for an additional one-year term and on an annual
basis thereafter by providing such written notice no later than October 1 in
that year. If the Company does not provide such written notice by October 1 in
the applicable year, the Employment Term shall expire on December 31, 2019 or
the then current December 31 termination date. If the Employment Term is
extended as provided herein, the Employment Term shall expire on December 31,
2020 or the then current December 31 termination date, and all of the provisions
of this Agreement shall remain in effect during the period of such extension
unless otherwise agreed in writing. If the Employment Term is not extended by
the Company for an additional one-year term following the initial term
expiration date of December 31, 2019 or subsequent anniversary dates, the
Executive’s employment shall terminate as of December 31st in the then current
year, and the Company shall pay to Executive a severance payment as provided in
Section 5.1(a) below. 2. Position and Duties. 2.1 Position. The Executive will
serve as Executive Vice President, Chief Lending Officer of the Company, having
such power, authority and responsibility and performing such duties as are
prescribed by or under the Bylaws of the Company and as are customarily
associated with such position as reasonably determined by the Company’s Chief
Executive Officer. The Executive shall, if requested, also serve as a member of
the Board of Directors of Bank affiliates or as an officer or director of any
affiliate of the Company for no additional compensation. 1



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre002.jpg]
2.2 Reporting/Flexibility. The Executive shall report directly to the Chief
Executive Officer of the Company. The Company’s Chief Executive Officer may,
during the Employment Term below, alter Executive’s job, position and/or
reporting responsibilities as he deems appropriate to the effective management
of the Company, provided that Executive shall at all times be on the senior
executive team as Chief Lending Officer and shall at all times be a direct
report to the Company’s Chief Executive Officer. 2.3 Effort and Exclusivity. The
Executive shall devote substantially all of her business time and attention
(other than during weekends, holidays, vacation periods, and periods of illness
or leaves of absence) to the performance of the Executive's duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which could conflict or interfere with the performance of such
services either directly or indirectly without the prior written consent of the
Chairperson of the Compensation Committee. Notwithstanding the foregoing, the
Executive will be permitted to: (a) with the prior written consent of the
Company’s Chairperson of the Compensation Committee act or serve as a director,
trustee, committee member or principal of any type of business, civic or
charitable organization; and (b) with the prior written consent of the Company’s
Chairperson of the Compensation Committee purchase or own less than two percent
(2%) of the securities or ownership interests of any corporation, partnership or
limited liability company; provided that, such ownership represents a passive
investment and that the Executive is not a controlling person of, or a member of
a group that controls, such corporation, partnership or limited liability
company; provided further that, the activities described in clauses (a) and (b)
do not materially interfere with the performance of the Executive's duties and
responsibilities to the Company as provided hereunder. Attached as Schedule A to
the Agreement is a list of pre-approved outside engagements of the Executive. 3.
Place of Performance. The principal place of the Executive’s employment shall be
the Company’s executive office currently located in New Canaan, Connecticut;
provided that, the Executive will be required to travel on Company business
during the Employment Term as her responsibilities require. 4. Compensation. 4.1
Base Salary. The Company shall pay the Executive an annual rate of base salary
of $290,500 in periodic installments in accordance with the Company’s customary
payroll practices, but no less frequently than monthly. The Executive’s annual
base salary may be increased from time to time by the Compensation Committee,
but may not be decreased without the Executive’s written consent. The
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as “Base Salary”. 4.2 Annual Incentive Plan or Program. The
Executive shall be eligible to participate in the annual incentive compensation
plan or program (“Annual Incentive”) available to other similarly situated
executives of the Company, with customized targets and incentives as determined
by the Company. The target cash incentive for calendar year 2018 is 30% of Base
2



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre003.jpg]
Salary. 4.3 Long Term Plan. The Executive shall be eligible to participate in
any long term incentive compensation plan or program available to other
similarly situated executives of the Company, with customized targets and
incentives as determined by the Company. The long term plan may be incorporated
into or overlap with the Equity Awards program. 4.4 Equity Awards. During the
Employment Term, the Executive shall be eligible to participate in equity awards
under the 2012 Bankwell Financial Group, Inc. Stock Plan, as amended, or any
successor plan (“Equity Awards”) as available to other similarly situated
executives of the Company, with customized targets and incentives as determined
by the Company. 4.5 Employee Benefits. During the Employment Term, the Executive
shall be entitled to participate in all general employee benefit plans,
practices and programs maintained by the Company, as in effect from time to time
(collectively, “Employee Benefit Plans”), on a basis which is no less favorable
than is provided to other similarly situated executives of the Company, to the
extent consistent with applicable law and the terms of the applicable Employee
Benefit Plans. The Company reserves the right to amend or cancel any Employee
Benefit Plan at any time in its sole discretion, subject to the terms of such
Employee Benefit Plan and applicable law. 4.6 Business Expenses. Upon submission
of appropriate invoices or vouchers, the Company shall pay or reimburse the
Executive for all reasonable expenses incurred by her in the performance of her
duties under this Agreement in furthering the business, and in keeping with the
policies, of the Company. 4.7 Vacation. The Executive is entitled to paid
time-off (“PTO”) as outlined in the Company’s personnel policy. 4.8 Insurance
Policies, Key Man/BOLI Insurance. The Executive shall permit the Company to
insure her life under a policy or policies of life insurance issued by an
insurance company or companies selected by the Company, and to name the Company
as sole or primary beneficiary thereunder. The Executive agrees to submit to any
physical examinations which may be reasonably required in connection with such
policies. In accordance with HIPAA, all information obtained in connection with
the above- referenced insurance will be regarded as confidential and subject to
applicable privacy laws. 4.9 Clawback Provisions. Notwithstanding any other
provisions in this Agreement to the contrary, any incentive-based compensation,
or any other compensation, paid to the Executive pursuant to this Agreement or
any other agreement or arrangement with the Company which is subject to recovery
under any law, government regulation or stock exchange listing requirement, will
be subject to such deductions and clawback as may be required to be made
pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement). 3



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre004.jpg]
4.10 Required Regulatory Provisions. Notwithstanding anything herein contained
to the contrary, any payments to the Executive by the Company, whether pursuant
to this Agreement or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part
359. 4.11 Standard Deductions. All payments made under this Agreement shall be
subject to any and all applicable taxes and withholdings and to the Company’s
standard payroll practices. 5. Termination of Employment. The Employment Term
and the Executive’s employment hereunder may be terminated by the Company at any
time and for any reason. The Executive may resign her employment at any time
subject to the terms hereof. Upon termination of the Executive’s employment
during the Employment Term, the Executive shall be entitled to the compensation
and benefits described in this Section 5 and shall have no further rights to any
compensation or any other benefits from the Company, the Bank or any of their
affiliates. 5.1 Non-Extension of the Term, Termination Without Cause or
Resignation for Good Reason. (a) The Executive’s employment hereunder may be
terminated upon the expiration of the Employment Term without extension by the
Company in accordance with Section 1 or terminated by the Company at any time
without Cause (as defined below) or by the Employee’s resignation for Good
Reason (as defined below). If the Executive’s employment is so terminated, the
Executive shall be entitled to receive: (i) Any unpaid Base Salary and Annual
Incentive earned prior to the Termination Date (as defined in Section 5.7 below)
in accordance with the Company’s customary payroll procedures; (ii) A payment
equal to 2x (two times) the annual Base Salary; (iii) A payment equal to the
product of (i) the target annual Incentive that the Executive could have earned
under any incentive compensation or incentive plan or program (the "Target
Incentive") for the full calendar year in which the Date of Termination occurs
and (ii) a fraction, the numerator of which is the number of days the Executive
was employed by the Company during the year of termination and the denominator
of which is the number of days in such year. This amount shall be paid no later
than March 15th of the year following the year in which the Termination Date
occurs; (iv) If the Executive timely and properly elects continuation coverage
under the Consolidated Omnibus Reconciliation Act of 1985 ("COBRA"), the Company
shall reimburse the Executive for the difference between the monthly COBRA
premium paid by the Executive for herself and her dependents and the monthly
premium amount paid by similarly situated active executives. Such reimbursement
shall be paid to the Executive on or before the fifteenth (15th) day of the
month immediately following the month in which the Executive timely remits the
premium payment. The Executive 4



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre005.jpg]
shall be eligible to receive such reimbursement until the earliest of: (i) the
expiration of the twelve (12) month period beginning on the Termination Date
(the "Severance Period"); (ii) the date the Executive is no longer eligible to
receive COBRA continuation coverage; and (iii) the date on which the Executive
receives/becomes eligible to receive substantially similar coverage from another
employer; (v) The treatment of any outstanding equity awards shall be determined
in accordance with the terms of the relevant plan and the applicable award
agreements; and (vi) Reimbursement for unreimbursed business expenses properly
incurred by the Executive, which shall be subject to and paid in accordance with
the Company’s expense reimbursement policy. Items 5.1(a)(i) through 5.1(a)(iv)
are referred to herein collectively as the “Accrued Amounts”. 5.2 Termination
for Cause or Resignation Without Good Reason. (a) The Executive’s employment
hereunder may be terminated during the Employment Term by the Company for Cause
or by the Executive without Good Reason. (b) For purposes of this Agreement,
“Cause” shall mean: (i) the Executive’s conviction of any crime involving fraud,
embezzlement, theft or dishonesty, moral turpitude or any similar issue that in
the reasonable opinion of the Board of Directors of the Company would materially
and negatively impact the reputation of the Company, the Bank or any of their
affiliates or the Executive’s ability to perform her duties hereunder; (ii)
serious willful misconduct by the Executive, including a material violation of
the Company’s Code of Conduct or the Executive’s material personal dishonesty in
connection with the business or customers of the Company or the material breach
of fiduciary duty to the Company, the Bank or their customers for personal
profit; (iii) any material breach by the Executive of this Agreement; (iv) any
willful failure by the Executive to follow a reasonable and lawful directive of
the Company as described in Sections 2.1 and 2.2 above, other than any failure
resulting from the Executive’s incapacity due to physical or mental injury or
illness; (v) any willful failure to keep Confidential Information of the
Company, Bank or their affiliates confidential in violation of the terms of this
Agreement; (vi) the Executive’s arrest for any crime involving fraud,
embezzlement, theft or dishonesty that in the reasonable opinion of a majority
of the full membership 5



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre006.jpg]
of the Board of Directors of the Company excluding the Executive which, as
direct result of such arrest, has caused a material negative impact on the
reputation of the Company or the Bank or prevents the Executive from
substantially performing her duties hereunder; or (vii) if the regulatory
authorities of the Company or the Bank issue an order removing the Executive
from her positions at the Company or the Bank, or if such regulatory authorities
inform the Board of Directors that the continuation of the Executive in her
officer positions at the Company or the Bank would constitute an unsafe and
unsound banking practice. For purposes of this Agreement, no act or failure to
act on the part of the Executive shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company and the Bank. Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by the Board of Directors of the Company
or either of the Bank or based upon the written advice of counsel for the
Company or the Bank shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company
and the Bank. The Executive’s termination of employment shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of the majority of the
Board of Directors of the Company called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board of Directors)
finding that, in the good faith opinion of the Board of Directors, the Executive
is guilty of any of the conduct described above, and specifying the particulars
thereof in detail. To the extent that the Board of Directors wishes to terminate
the Executive for Cause and the action or actions giving rise to Cause may be
cured by the Executive, the Board of Directors will provide the Executive a
thirty (30) day period within which she may cure such action or actions. In the
event that the Executive is terminated for Cause based on Section 5.2(b)(i) or
(vi) above and, after the case is fully adjudicated (including all appeals), the
Executive is subsequently found innocent of these charges on the merits of the
case by any court of competent jurisdiction or the appropriate administrative
agency, then the Executive will be entitled to receive at that time the amounts
payable due to a termination without Cause. Such amounts will be paid no later
than the end of the calendar year in which the Executive is fully adjudicated to
be innocent of the charges. (c) For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any of the following, in each case during the
Employment Term without the Executive’s written consent: (i) a reduction in the
Executive's Base Salary; (ii) a material reduction in the Executive's target
annual incentive opportunity under any annual incentive compensation or
incentive plan or program; (iii) any breach by the Company of any material
provision of this Agreement; (iv) the Company's failure to obtain an agreement
from any successor to the 6



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre007.jpg]
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law; (v) a
material, adverse change in the Executive's title, authority, duties or
responsibilities (other than a temporary change while the Executive is
physically or mentally incapacitated or as required by applicable law); or (vi)
relocation of Executive’s principal place of business more than 50 miles from
the Company’s executive office currently located in New Canaan, Connecticut,
without Executive’s agreement. The Executive cannot terminate her employment for
Good Reason unless she has provided written notice to the Company of the
existence of the circumstances providing grounds for termination for Good Reason
within thirty (30) days of Executive’s knowledge of the initial existence of
such grounds and the Company has had thirty (30) days from the date on which
such notice is provided to cure such circumstances. If the Company remedies the
condition within such thirty (30) day cure period, then no Good Reason shall be
deemed to exist with respect to such condition. If the Company does not remedy
the condition within such thirty (30) day cure period, then the Executive may
deliver a notice of termination for Good Reason at any time within sixty (60)
days following the expiration of such cure period. If the Executive does not
terminate her employment for Good Reason within sixty (60) days following the
expiration of the cure period, then the Executive will be deemed to have waived
her right to terminate for Good Reason with respect to such grounds. 5.3 Without
Cause or for Good Reason. The Employment Term and the Executive's employment
hereunder may be terminated by the Executive by resignation for Good Reason or
by the Company without Cause. In the event of such termination (unless Section
5.5 below is applicable), the Executive shall be entitled to receive the amounts
described in Section 5.1(a)(i)- (vi), subject to the Executive's compliance with
Section 6, Section 7 and Section 8 of this Agreement. 5.4 Death or Disability.
(a) The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability. (b) If the
Executive’s employment is terminated during the Employment Term on account of
the Executive’s death or Disability, the Executive (or the Executive’s estate
and/or beneficiaries, as the case may be) shall be entitled to receive the
following: (i) the Accrued Amounts; and (ii) the treatment of any outstanding
equity awards shall be determined in accordance with the terms of applicable
plan and the applicable award agreements. 7



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre008.jpg]
(c) For purposes of this Agreement, Disability shall mean that the Executive is
entitled to receive long-term disability benefits under the Company's long-term
disability plan, or if there is no such plan, the Executive's inability, due to
physical or mental incapacity, after Company compliance with any federal or
state leave rights or reasonable accommodation rules to substantially perform
her duties and responsibilities under this Agreement for ninety (90) days out of
any three hundred sixty-five (365) day period; provided however, in the event
the Company temporarily replaces the Executive, or transfers the Executive's
duties or responsibilities to another individual on account of the Executive's
inability to perform such duties due to a mental or physical incapacity which
is, or is reasonably expected to become, a Disability, then the Executive shall
not be able to resign with Good Reason as a result thereof. Any question as to
the existence of the Executive's Disability as to which the Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Executive and the Company. If the Executive
and the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and the Executive shall be final and conclusive for all
purposes of this Agreement. 5.5 Change in Control Termination. (a)
Notwithstanding any other provision contained herein, if the Executive's
employment hereunder is terminated by the Executive for Good Reason or by the
Company without Cause (other than on account of the Executive's death or
Disability), in each case either concurrently with or within twenty-four (24)
months following a Change in Control, the Executive shall be entitled to receive
the Accrued Amounts and, subject to the Executive's compliance with Section 6,
Section 7 and Section 8 of this Agreement for which the Company assigns
significant value in agreeing to this Section 5.5, the Executive shall be
entitled to receive the following: (i) a lump sum payment equal to two (2) times
the sum of the Executive’s Base Salary and Target Incentive for the year in
which the Termination Date occurs, which shall be paid within thirty (30)
business days following the expiration of the Release Execution Period; (ii) a
payment equal to the product of (i) the Target Incentive for the full calendar
year in which the Date of Termination occurs and (ii) a fraction, the numerator
of which is the number of days the Executive was employed by the Company during
the year of termination and the denominator of which is the number of days in
such year. This amount shall be paid no later than the later of the end of the
Release Execution period or March 15th of the year following the year in which
the Termination Date occurs; (iii) If the Executive timely and properly elects
continuation coverage under COBRA, the Company shall reimburse the Executive for
the difference between the monthly COBRA premium paid by the Executive for
herself and her dependents and the monthly premium amount paid by similarly
situated 8



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre009.jpg]
active executives. Such reimbursement shall be paid to the Executive on the
fifteenth (15th) day of the month immediately following the month in which the
Executive timely remits the premium payment. The Executive shall be eligible to
receive such reimbursement until the earliest of: (A) the two-year anniversary
of the termination date; (B) the date the Executive is no longer eligible to
receive COBRA continuation coverage; and (C) the date on which the Executive
receives or becomes eligible to receive substantially similar coverage from
another employer; and (iv) The terms of any equity incentive plan or award
agreements will determine to what extent, if any, such awards are accelerated
for vesting and/or exercise periods. (b) For purposes of this Agreement, “Change
in Control” shall mean the occurrence of any of the following: (i) one person
(or more than one person acting as a group) acquires ownership of stock of the
Company that, together with the stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Company; provided that, a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
fifty percent (50%) of the total fair market value or total voting power of the
Company's stock and acquires additional stock; or (ii) a majority of the members
of the Board of Directors of the surviving Company following the Change in
Control were not Directors of the Company before the Change in Control. For
purposes of this Agreement, the terms "person" and "acting as a group" shall
have the meanings specified in the Internal Revenue Code and the regulations
thereunder. In no event, however, shall a Change in Control be deemed to have
occurred as a result of any acquisition of securities or assets of the Company,
the Bank, or a subsidiary of either of them, by the Company, the Bank, or any
subsidiary of either of them, or by any employee benefit plan maintained by any
of them. The defined circumstances herein are intended to be read to be
consistent with the provisions of Section 409A of the Code and the regulations
thereunder. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
provided with respect to COBRA reimbursements, any amounts payable pursuant to
this Agreement shall not be reduced by compensation the Executive earns on
account of employment with another employer. 5.6 Notice of Termination. Any
termination of the Executive’s employment hereunder by the Company or by the
Executive during the Employment Term (other than termination pursuant to Section
5.4(a) on account of the Executive’s death) shall be communicated by a written
notice of termination (“Notice of Termination”) to the other party hereto in
accordance with Section 24. The Notice of Termination shall specify: 9



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre010.jpg]
(a) The termination provision of this Agreement relied upon; (b) To the extent
applicable, the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated; and
(c) The applicable Termination Date. 5.7 Termination Date. The Executive’s
Termination Date shall be: (a) If the Executive’s employment hereunder
terminates on account of the Executive’s death, the date of the Executive’s
death; (b) If the Executive’s employment hereunder is terminated on account of
the Executive’s Disability, the date that Executive satisfies the definition of
Disability; (c) If the Company terminates the Executive’s employment hereunder
for Cause, the date the Notice of Termination is delivered to the Executive
(subject to any applicable cure period herein); (d) If the Company terminates
the Executive’s employment hereunder without Cause, the date specified in the
Notice of Termination, which shall be no less than thirty (30) days following
the date on which the Notice of Termination is delivered; provided that, the
Company shall have the option to provide the Executive with a lump sum payment
equal to thirty (30) days’ Base Salary in lieu of such notice, which shall be
paid in a lump sum on the Executive’s Termination Date and for all purposes of
this Agreement, the Executive’s Termination Date shall be the date on which such
Notice of Termination is delivered; (e) If the Executive terminates her
employment hereunder with or without Good Reason, the date specified in the
Executive’s Notice of Termination, which shall be no less than thirty (30) days
following the date on which the Notice of Termination is delivered; provided
that, the Company may waive all or any part of the thirty (30) day notice period
for no consideration by giving written notice to the Executive and for all
purposes of this Agreement, the Executive’s Termination Date shall be the date
determined by the Company; and (f) If the Executive’s employment hereunder
terminates because the Company provides notice of non-renewal pursuant to
Section 1, the end of the Employment Term. Notwithstanding anything contained
herein, the Termination Date shall not occur until the date on which the
Executive incurs a “separation from service” within the meaning of Section 409A.
5.8 Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and except as
provided with respect to COBRA reimbursements, any amounts payable pursuant to
this Section 5 shall not be reduced by compensation the Executive earns on
account of employment with another employer. 10



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre011.jpg]
5.9 Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive agrees to resign, effective
on the Termination Date and shall be deemed to have resigned from all positions
that the Executive holds as an officer or member of the Board of Directors (or a
committee thereof) of the Company, the Bank or any of their affiliates. 5.10
Section 280G. (a) If any of the payments or benefits received or to be received
by the Executive (including, without limitation, any payment or benefits
received in connection with a Change in Control or the Executive’s termination
of employment, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement, or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and will be subject to the excise tax imposed under Section
4999 of the Code (the “Excise Tax”), the Executive shall receive the greatest of
the following, whichever gives the Executive the highest net after-tax amount
(after taking into account federal, state, local and social security taxes): (1)
the 280G Payments or (2) one dollar less than the amount of the Payments that
would subject the Executive to the Excise Tax (the “Safe Harbor Amount”). If a
reduction in the 280G Payments is necessary so that the 280G Payments equal the
Safe Harbor Amount and none of the 280G Payments constitute a deferral of
compensation within the meaning of and subject to Section 409A (“Nonqualified
Deferred Compensation”), then the reduction shall occur in the manner the
Executive elects in writing prior to the date of payment. If any 280G Payments
constitute Nonqualified Deferred Compensation or if the Executive fails to elect
an order, then the 280G Payments to be reduced will be determined in a manner
which has the least economic cost to the Executive and, to the extent the
economic cost is equivalent, will be reduced in the inverse order of when
payment would have been made to you, until the reduction is achieved. (b) All
calculations and determinations under this Section 5.9 shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the “Tax Counsel”) whose determinations shall be conclusive and binding on the
Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.9, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 5.9. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services. (c) The Executive hereby
agrees with the Company and any successor thereto to in good faith consider and
take steps commonly used to minimize or eliminate any “parachute payments”
within the meaning of Section 280G of the Code if requested to do so by the 11



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre012.jpg]
Company or any successor thereto; provided, however, that the foregoing language
shall neither require the Executive to take or not take any specific action in
furtherance thereof nor contravene, limit or remove any right or privilege
provided to the Executive under this Agreement. 6. Cooperation. The parties
agree that certain matters in which the Executive will be involved during the
Employment Term may necessitate the Executive’s reasonable cooperation post
termination of employment. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board and subject to the Executive’s reasonable availability due to her
commitment to a new employer or business, the Executive shall cooperate with the
Company in connection with matters arising out of the Executive’s service to the
Company; provided that, the Company shall make reasonable efforts to minimize
disruption of the Executive’s other activities. The Company shall reimburse the
Executive for reasonable expenses incurred in connection with such cooperation
and, to the extent that the Executive is required to spend substantial time on
such matters, the Company shall compensate the Executive at an hourly rate based
on the Executive’s Base Salary on the Termination Date. 7. Confidential
Information. The Executive understands and acknowledges that during the
Employment Term, she will have access to and learn about Confidential
Information, as defined below. 7.1 Confidential Information Defined. (a)
Definition. For purposes of this Agreement, “Confidential Information” includes,
but is not limited to, all information not generally known to the public, in
spoken, printed, electronic or any other form or medium, relating directly or
indirectly to the Company, the Bank or their affiliates, or of any other person
or entity that has entrusted information to the Company in confidence. The
Executive understands and agrees that Confidential Information includes
information developed by her in the course of her employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive or later; provided that, such disclosure is through no direct or
indirect fault of the Executive or person(s) acting on the Executive’s behalf.
(b) Disclosure and Use Restrictions. The Executive agrees and covenants: (i) to
treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any entity or person whatsoever except
as required in the performance of the Executive's authorized employment duties
to the Company; and (iii) not to access or use any Confidential Information, and
not to copy any documents, records, files, media or other resources containing
any Confidential Information, or remove any such documents, records, files,
media or other resources from the premises or control of the Company, except as
12



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre013.jpg]
required in the performance of the Executive's authorized employment duties to
the Company and the Bank. Nothing herein shall be construed to prevent
disclosure of Confidential Information as may be required by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation or order. The
Executive understands and acknowledges that her obligations under this Agreement
with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after she begins employment by the Company) and
shall continue during and after her employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive's breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive's behalf. Nothing herein shall prevent
the Executive from disclosing Contract Information to her personal attorneys,
accountants and other advisors, as necessary for the performance of their duties
and on a confidential basis. Additionally, nothing herein shall prohibit the
Executive from retaining, at any time, her personal correspondence and documents
related to her own personal benefits, entitlements and obligations. 8.
Restrictive Covenants. 8.1 Acknowledgment. The Executive understands that the
nature of the Executive's position may give her access to and knowledge of
Confidential Information and places her in a position of trust and confidence
with the Company. The Executive understands and acknowledges that the
intellectual services she provides to the Company are unique, special or
extraordinary. The Executive further understands and acknowledges that the
Company’s ability to reserve these services for the exclusive knowledge and use
of the Company is of great competitive importance and commercial value to the
Company, and that improper use or disclosure by the Executive is likely to
result in unfair or unlawful competitive activity. 8.2 Non-competition. Because
of the Company's legitimate business interest as described herein and the good
and valuable consideration offered to the Executive, during the Employment Term
and for the term of six (6) months, beginning on the last day of the Executive's
employment with the Company, for any reason or no reason and whether employment
is terminated at the option of the Executive or the Company (provided that these
restrictions shall NOT apply if Executive’s termination occurs because Executive
is terminated for CAUSE), the Executive agrees and covenants not to engage in
Prohibited Activity within Fairfield or New Haven Counties or any other county
in which the Company, the Bank or any of their affiliates maintains as of the
Termination Date a branch, loan production office, or mortgage production office
and from which the Company does a significant portion of its business. For the
purposes of this Agreement, “significant portion of its business” shall mean ten
percent (10%) or more of the Company’s total interest income for the most recent
full twelve- month period preceding termination is attributable to the office(s)
in such county (the “Restricted Area”). Without otherwise limiting the
foregoing, the Restricted Area shall not include New York County (Manhattan),
New York. Notwithstanding the foregoing and for the avoidance of doubt, nothing
herein shall prevent Executive from engaging in any activity with, or holding
any financial interest in, a non-competitive affiliate or division of an entity
13



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre014.jpg]
engaged in a business that may engage in a Prohibited Activity, provided, that
none of Executive’s activities or financial interests in respect of such
non-competitive affiliate or division would be a Prohibited Activity under this
Agreement in respect of the entity engaged in a business that competes with
Company. For purposes of this Section 8.2: (a) “Prohibited Activity” is activity
in which the Executive, directly or indirectly, solely or jointly with any
person or persons, as an employee, consultant, or advisor (whether or not
engaged in business for profit), or as an individual proprietor, partner,
shareholder, director, officer, joint venturer, investor or lender, or in any
other capacity: (i) becomes affiliated with any bank or commercial lender
headquartered or with branches in the counties in which the Company has branches
at the time of employment termination; or (ii) becomes affiliated with a
different Community Banking Institution in the Restricted Area; (b) “become
affiliated” shall mean, without limitation, engaging, participating, or being
involved in any respect in the business of banking (other than as a depositor,
borrower or other customer), or furnishing any aid, assistance or service of any
kind to any person in connection with the business of the Company, the Bank and
any of their affiliates, and shall include without limitation being employed by
any Community Banking Institution which has a branch or other place of business
in the Restricted Area; and (c) “Community Banking Institution” shall mean a
bank with assets equal to or less than five billion dollars. Nothing herein
shall prohibit the Executive from purchasing or owning less than five percent
(5%) of the securities or ownership interests of any corporation, partnership or
limited liability company, provided that such ownership represents a passive
investment and that the Executive is not a controlling person of, or a member of
a group that controls, such corporation, partnership or limited liability
company. Notwithstanding the foregoing, the provisions of this Section 8.2 shall
not apply in the event the Executive is employed by the Company for the entire
Employment Term and the Company determines not to renew or extend this Agreement
on substantially similar terms. This Section 8 does not, in any way, restrict or
impede the Executive from exercising protected rights to the extent that such
rights cannot be waived by agreement or from complying with any applicable law
or regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation or order. The Executive shall promptly provide
written notice of any such order to the Board of Directors. 8.3 Non-solicitation
of Employees. The Executive agrees and covenants not to directly or indirectly
solicit, hire, recruit, attempt to hire or recruit, or induce the termination of
employment of any employee of the Company, the Bank or any of their Affiliates
for the term of one (1) year, beginning on the last day of the Executive's
employment with the Company, provided that a general, broad-based solicitation
or advertisement not intentionally directed at such employees shall not be
deemed to be a violation of this provision. 14



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre015.jpg]
8.4 Non-solicitation of Clients. The Executive understands and acknowledges that
because of the Executive's experience with and relationship to the Company, she
will have access to and learn about much or all of the clients, prospective
clients and referral sources of the Company, the Bank and their affiliates. The
Executive understands and acknowledges that loss of these client and referral
relationships and/or goodwill will cause significant and irreparable harm. The
Executive agrees and covenants, for a period of one (1) year, beginning on the
last day of the Executive's employment with the Company, not to directly or
indirectly (a) solicit (for services that are competitive with the Company, the
Bank or its Affiliates) any actual or prospective client or client-referral
source who had a direct or indirect business relationship with the Company, the
Bank or any of their Affiliates during the period of time in which the Executive
was employed by the Company, it being expressly agreed that soliciting a
referral from a prospective client or client-referral source is included within
this prohibition; or (b) encourage any such client or client-referral source to
turn down, terminate or materially reduce a business relationship with the
Company, the Bank or any of their affiliates. 8.5 Non-disparagement. The
Executive agrees and covenants that she will not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company, the Bank,
any of their affiliates or their respective businesses, or any of their
employees, officers, and existing and prospective clients, and the Company and
the Bank will not, and shall cause their Board of Directors and their senior
executives not to, at any time make, publish or communicate to any person or
entity or in any public forum any defamatory or disparaging remarks, comments or
statements concerning the Executive, provided, however, nothing herein shall
prevent a party from (i) responding publicly to incorrect, disparaging or
derogatory public statements to the extent reasonably necessary to correct or
refute such public statement or (ii) making any truthful statements in response
to legal or bank regulatory examination process, required governmental testimony
or filings, or administrative or arbitral proceedings. 8.6 Non-Interference
Covenant. For a period of one (1) year, beginning on the last day of the
Executive's employment with the Company, the Executive covenants and agrees that
she will not, directly or indirectly and for whatever reason, whether for her
own account or for the account of any other person, firm, corporation or other
organization: (a) solicit, employ, or otherwise materially interfere with any of
the contracts or relationships of the Company, the Bank or any of their
affiliates with any employee, officer, director or any independent contractor
who is employed by or associated with the Company, the Bank or any of their
affiliates as of the Termination Date; or (b) actively solicit or cause to be
solicited, or otherwise actively and materially interfere with, any of the
contracts or relationships of the Company, the Bank or any of their affiliates
with any independent contractor, customer, client or supplier of the Company,
the Bank or any of their affiliates. 8.7 Business Materials and Property
Disclosure. All written materials, records, and documents made by the Executive
or coming into her possession concerning the business or affairs of the Company,
the Bank or any of their affiliates shall be the sole property of the Company.
Upon termination of her employment with the Company, the Executive shall deliver
15



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre016.jpg]
the same to the Company and shall retain no copies, including but not limited to
copies in paper, electronic, digital or any other format. The Executive shall
also return to the Company all other property in her possession owned by the
Company upon the termination of her employment. The Executive may retain the
Executive’s rolodex and similar address books provided that such items only
include contact information. If a court or arbitration panel concludes that the
time period of the restriction set forth in this Section 8 is not enforceable or
that a specific geographical scope must be stated herein, then the parties agree
that such court or arbitration panel may rewrite the time period of this
restriction and/or prescribe a geographical restriction to the maximum
enforceable time period and geographical area permitted by law. 9.
Acknowledgement. The Executive acknowledges and agrees that the services to be
rendered by her to the Company are of a special and unique character; that the
Executive will obtain knowledge and skill relevant to the Company’s industry,
methods of doing business and marketing strategies by virtue of the Executive’s
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interest of the Company. The Executive further acknowledges that the
amount of her compensation reflects, in part, her obligations and the Company's
rights under Section 7 and Section 8 of this Agreement; that she has no
expectation of any additional compensation, royalties or other payment of any
kind not otherwise referenced herein in connection herewith; and that she will
not be subject to undue hardship by reason of her full compliance with the terms
and conditions of Section 7 and Section 8 of this Agreement or the Company's
enforcement thereof. 10. Remedies. In the event of a breach or threatened breach
by the Executive of Section 7 or Section 8 of this Agreement, the Executive
hereby consents and agrees that the Company shall be entitled to seek, in
addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief. 11. Arbitration. Any dispute whatsoever
relating to the Executive’s employment by the Company, or any other dispute
arising out of this Agreement which cannot be resolved by any party upon thirty
(30) days’ written notice to the other party, shall be settled by binding
arbitration at a mutually agreed location in Fairfield County, Connecticut in
accordance with the then prevailing Employment Dispute Resolution Rules of the
American Arbitration Association. The judgment upon the award rendered by the
arbitrators may be entered in any court of competent jurisdiction. It is the
purpose of this Agreement, and the intent of the parties hereto, to make the
submission to arbitration of any dispute or controversy arising out of this
Agreement, as set forth hereinabove, binding upon all parties hereto. This
Section 11 shall not in any way restrict the right of the Company to obtain
injunctive relief from a court of competent jurisdiction. 16



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre017.jpg]
All arbitration costs and all other costs, including but not limited to
reasonable attorneys’ fees, incurred by the Executive in an arbitration
proceeding shall be paid by the Company in the event the Executive materially or
substantively prevails in such arbitration proceeding. All arbitration costs and
all other costs, including but not limited to reasonable attorneys’ fees,
incurred by the Company in an arbitration proceeding shall be paid by the
Executive in the event the Company materially or substantively prevails in such
arbitration proceeding. As part of the judgment rendered by the arbitrators in
an arbitration proceeding, the arbitrators shall determine which party (if any)
has materially or substantively prevailed in such arbitration proceeding. 12.
Governing Law: Jurisdiction and Venue. This Agreement, for all purposes, shall
be construed in accordance with the laws of Connecticut without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement that is not covered by the Arbitration provision of
Section 11 above shall be brought only in a state or federal court located in
the state of Connecticut, county of Fairfield. The parties hereby irrevocably
submit to the non-exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue. 13. Legal Fees. The Company shall pay or reimburse the Executive for all
reasonable and documented legal fees incurred by her in connection with the
negotiation of this Agreement and any other agreements related to Executive’s
employment arrangement with the Company, up to $6,000. 14. Source of Payments:
No Duplication of Payments. All payments provided in this Agreement shall be
timely paid in cash or check from the general funds of the Company or the Bank.
Payments pursuant to this Agreement shall be allocated between the Company and
the Bank in proportion to the approximate level of activity and the time
expended on such activities by the Executive as determined by the Company and
the Bank on a quarterly basis, unless the applicable provision of this Agreement
specifies that the payment shall be made by either the Company or the Bank. In
no event shall the Executive receive duplicate payments or benefits from the
Company and the Bank. 15. Entire Agreement. Unless specifically provided herein,
this Agreement contains all of the understandings and representations between
the Executive and the Company pertaining to the subject matter hereof and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. The parties mutually agree that the Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of the Agreement. 16. Modification and Waiver. No provision of
this Agreement may be amended or modified unless such amendment or modification
is agreed to in writing and signed by the Executive and by Chairperson of the
Board of Directors of the Company. No waiver by either of the parties of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by the other party hereto shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege. 17



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre018.jpg]
17. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. The parties
expressly agree that this Agreement as so modified by the court shall be binding
upon and enforceable against each of them. In any event, should one or more of
the provisions of this Agreement be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had not been set forth herein. 18.
Captions. Captions and headings of the sections and paragraphs of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the caption or heading of any section or paragraph.
19. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. 20. Tolling. Should the Executive
violate any of the terms of the restrictive covenant obligations articulated
herein, the obligation at issue will run from the first date on which the
Executive ceases to be in violation of such obligation. 21. Section 409A. This
Agreement is intended to comply with Section 409A or an exemption thereunder and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short- term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Notwithstanding any other provision of this Agreement, in the event any
payment is to be made during a specified time period following the expiration of
the Release Execution Period and the time period for such payment begins in one
calendar year and ends in a second calendar year, then such amount shall be
payable in the second calendar year. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.
18



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre019.jpg]
Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with her termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and the Executive is determined to be a "specified employee" as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the "Specified Employee Payment Date"), unless the
payment otherwise satisfies the short-term deferral exemption or another
exemption under Section 409A of the Code. The aggregate of any payments that
would otherwise have been paid before the Specified Employee Payment Date shall
be paid to the Executive in a lump sum on the Specified Employee Payment Date
and thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule. 22. Successors and Assigns. This Agreement is
personal to the Executive and shall not be assigned by the Executive. Any
purported assignment by the Executive shall be null and void from the initial
date of the purported assignment. The Company may assign this Agreement to any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company. This Agreement shall inure to the benefit of the Company
and permitted successors and assigns. 23. Indemnification. (a) In the event that
the Executive is made a party or threatened to be made a party to any action,
suit, or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), other than any Proceeding initiated by the Executive or the
Company related to any contest or dispute between the Executive and the Company
or any of its affiliates with respect to this Agreement or the Executive’s
employment hereunder, by reason of the fact that the Executive is or was a
director or officer of the Company, or any affiliate of the Company, or is or
was serving at the request of the Company as a director, officer, member,
employee or agent of another corporation or a partnership, joint venture, trust
or other enterprise, the Executive shall be indemnified and held harmless by the
Company to the fullest extent permitted by applicable law from and against any
liabilities, costs, claims and expenses, including all costs and expenses
incurred in defense of any Proceeding (including attorneys’ fees). (b) During
the Employment Term and for a period of six (6) years thereafter, the Company or
any successor to the Company shall purchase and maintain, at its own expense,
directors’ and officers’ liability insurance providing coverage to the Executive
on terms that are no less favorable than the coverage provided to other
directors and senior officers of the Company. 24. Notice. Notices and all other
communications provided for in this Agreement shall be in writing and shall be
delivered personally or sent by registered or certified mail, return receipt
requested, or by overnight carrier to the parties at the addresses set forth
below (or such other addresses as specified by the parties by like notice): 19



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre020.jpg]
If to the Company: Chairperson Compensation Committee Bankwell Financial Group,
Inc. 220 Elm Street New Canaan, CT 06840 If to the Executive: Heidi DeWyngaert 4
Laurel Road South Salem, New York 10590- 25. Representations of the Executive.
The Executive represents and warrants to the Company that: 25.1 The Executive’s
acceptance of employment with the Company and the performance of her duties
hereunder will not conflict with or result in a violation of, a breach of, or a
default under any contract, agreement or understanding to which she is a party
or is otherwise bound. 25.2 The Executive’s acceptance of employment with the
Company and the performance of her duties hereunder will not violate any
non-solicitation, non-competition or other similar covenant or agreement of a
prior employer. 26. Withholding. The Company shall have the right to withhold
from any amount payable hereunder any Federal, state and local taxes in order
for the Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation. 27. Survival. Upon the expiration or other
termination of this Agreement, the respective rights and obligations of the
parties hereto shall survive such expiration or other termination to the extent
necessary to carry out the intentions of the parties under this Agreement. 28.
Release. No severance payment (or similar payment triggered by termination of
employment) shall be due to Executive unless and until her execution of a
release of claims in favor of the Company, the Bank and their affiliates and
their respective officers and directors in a commercially reasonable form
provided by the Company (a "Release") and such Release becoming effective as
provided therein ("Release Execution Period"). 29. Acknowledgment of Full
Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT SHE HAS FULLY READ,
UNDERSTANDS AND VOLUNTARILY ENTERS INTO THE AGREEMENT. THE EXECUTIVE
ACKNOWLEDGES AND AGREES THAT SHE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND
CONSULT WITH AN ATTORNEY OF HER CHOICE BEFORE SIGNING THE AGREEMENT. [SIGNATURE
PAGE FOLLOWS] 20



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre021.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above. BANKWELL FINANCIAL GROUP, INC. By
______________________________/s/ Christopher Gruseke Name: Christopher Gruseke
Title: President and Chief Executive Officer BANKWELL BANK By
________________________________/s/ Christopher Gruseke Name: Christopher
Gruseke Title: President and Chief Executive Officer EXECUTIVE Signature:
___________________/s/ Heidi S. DeWyngaert Print Name: Heidi S. DeWyngaert 21



--------------------------------------------------------------------------------



 
[dewyngaertemploymentagre022.jpg]
SCHEDULE A The Executive’s involvement in the following outside activities is
approved: Boards Norwalk Chamber of Commerce Real Estate Finance Association
(Fairfield/Westchester) Memberships Connecticut Housing Finance Authority
57589470 v5



--------------------------------------------------------------------------------



 